232 F.3d 556 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Jack M. Lee, Defendant-Appellant,andMargaret B. Lee, Claimant-Appellant.
Nos. 97-4027, 98-1226, 98-1917, 98-2941, 98-2942
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 19, 2000Decided November 7, 2000

Appeals from the United States District Court  for the Central District of Illinois.  No. 93-CR-10075--Michael M. Mihm, Judge.
Before Harlington Wood, Jr., Kanne, and Diane P. Wood,  Circuit Judges.
Diane P. Wood, Circuit Judge.


1
Jack Lee defrauded  various individuals and institutions through a  variety of schemes. He eventually pleaded guilty  to committing numerous federal criminal offenses:mail fraud, 18 U.S.C. sec. 1341, bank fraud, 18  U.S.C. sec. 1344, money laundering, 18 U.S.C.  sec. 1957(a), wire fraud, 18 U.S.C. sec. 1343,  and perjury, 18 U.S.C. sec. 1621. He reserved the  right to appeal the money laundering conviction,  which he has now done. Margaret Lee, Jack Lee's  wife, was pulled into the fray when the  government executed a forfeiture judgment against  Jack, under 18 U.S.C. sec. 982, by taking the  home that the Lees owned as tenants by the  entirety. (For clarity, we refer to the two  appellants by their first names for the remainder  of this opinion.) The district court denied  Margaret's petition to dismiss the forfeiture  proceedings, and that decision forms the basis  for her appeal. We find no merit in Jack's  arguments, and so we affirm his conviction, but  we agree with Margaret that it was error to  forfeit the home, and we therefore reverse that  part of the judgment.


2
* We begin with Jack's fraudulent activity. While  there was a great deal of it, for the purposes of  this appeal we need only discuss the basis of the  money laundering charge. That charge stemmed from  his procurement of a $280,000 loan from Amcore  Bank on behalf of one of the companies he had  formed, Capital Communications, Inc. (CCI).


3
In February 1990, Jack approached Amcore Bank  in search of loans for CCI. CCI was a corporation  wholly owned by Jack's two daughters, Margaret  and Debbie; Jack served as its president. To  support his application, Jack gave Amcore a  personal financial statement. Unfortunately for  everyone, including Jack by now, that statement  was false: it substantially overstated his  assets, and it omitted important details such as  liabilities of over three million dollars.


4
Relying on this information, on April 6, 1990,  Amcore approved a $280,000 loan. The bank issued  a note, signed by both parties, which explained  that CCI was the borrower of $280,000, and that  it was liable for the repayment of the money plus  interest. Both parties also signed a document  labeled "Closing Statement Disbursement," which  described the form in which CCI would receive its  money: $192,034.38 to First of America Bank in  Peoria as the payoff of CCI's building mortgage;  $41,728.76 to Amcore Bank itself to pay off Note  89324 from Equity Investors representing a loan  for which Equity Investors (another of Jack's  companies) was responsible; $686.25 to the  Chicago Title Company; $600 to Richard McCoy,  Jack's attorney; $49 to the Peoria County  Recorder; and $44,901.61 directly to CCI.


5
After the bank note and the Closing Statement  had been signed, Amcore made out several bank  checks in the amounts and to the recipients  specified in the Closing Statement. Of particular  importance here, Amcore issued a $41,728.76 check  to Amcore Bank, with a note on the face of the  check that it was to be used to pay off Note  89324 from Equity Investors. Then, without going  through the formality of handing the check to  Jack so that he could tender it back, Amcore took  the check and deposited it in the Equity  Investors account.


6
Jack was indicted on December 1, 1993, on  various counts involving several different  fraudulent schemes, including the Amcore loan  procured under false pretenses. Count 22 of the  indictment charged that by having Amcore use  $41,728.76 of the fraudulent loan to pay off  Equity Investors' debt, Jack had engaged in money  laundering in violation of 18 U.S.C. sec.  1957(a). Jack pleaded guilty to the list of  charges reviewed above, which included Count 22.  His plea reserved the right to appeal the  district court's denial of his motion to dismiss  Count 22. After a sentencing hearing, on November  21, 1997, Jack was sentenced to 78 months of  imprisonment followed by five years of supervised  release and was ordered to pay restitution in the  amount of $1,587,321.50, and to forfeit $337,000  to the United States.

II

7
Before this court, Jack argues that the  Amcore/Equity Investors transaction did not  violate 18 U.S.C. sec. 1957(a). That statute  states that a person who "knowingly engages or  attempts to engage in a monetary transaction in  criminally derived property that is of a value  greater than $10,000 and is derived from  specified unlawful activity" is guilty of money  laundering. In Jack's view, the charged conduct  could not properly be characterized as money  laundering because there was only one fraudulent  transaction: he defrauded Amcore of the money,  and part of that fraud was requiring the bank to  give the money to Equity Investors, rather than  directly to him. Therefore, he reasons, the money  may have been "criminally derived," but he never  "engage[d] in a monetary transaction" with it.  The government parses the transaction differently  and unsurprisingly concludes that the  requirements of section 1957(a) were met: Jack  "criminally derived" the $41,728.76 by falsely  representing his financial status in order to get  the loan, and he then "engage[d] in a monetary  transaction" with that money by using it to pay  off the Equity Investors debt.


8
For a section 1957(a) conviction to be proper,  "criminally derived property" must first have  existed, and then at a later time, the charged  party must have attempted to bring about or have  actually brought about a transaction with it. See  United States v. Mankarious, 151 F.3d 694, 705  (7th Cir. 1998) ("[T]he predicate offenses must  produce proceeds before anyone can launder those  proceeds."). Here, the money was not criminally  derived until Jack committed bank fraud by  defrauding Amcore, a financial institution, or by  "obtain[ing] any . . . property owned by, or  under the custody or control of [Amcore], by  means of false or fraudulent pretenses,  representations, or promises." 18 U.S.C. sec.  1344.


9
Jack's bank fraud was complete, and the loan  money therefore "criminally derived," when he and  Amcore signed the bank note and transferred  control of the money to Jack. See United States  v. Gregg, 179 F.3d 1312, 1316 (11th Cir. 1999)  (finding bank fraud complete when bank made funds  available for defendant's use). No one doubts  here that the initial monetary transaction from  Amcore to Jack was completed, and that fact  distinguishes this case from United States v.  Piervinanzi, 23 F.3d 670 (2d Cir. 1994), to which  both parties refer. In that case, an attempted  wire transfer was not completed, and therefore no  money was actually laundered. We therefore find  Piervinanzi to be of no particular assistance  here. The parties' focus on who physically  touched the bank check used to pay off Equity  Investors' debt and when the person did so is  similarly unhelpful. We live in an age where  money can be and often is transferred between  owners with a few strokes on a computer's  keyboard. The physical transferring of dollar  bills may not be quite as obsolete as the  medieval English practice of feoffment with  livery of seisin, under which land was conveyed  with the symbolic handing over of a clod of dirt,  but it may be getting there.


10
After the signing of the bank note, Amcore  acted under Jack's direction, as it was bound to  do under the signed Closing Statement. In effect,  therefore, it was Jack who "engage[d] in a  monetary transaction" with the bank when Amcore  deposited a check into the Equity Investors  account. Those funds belonged to Jack in his  capacity as president of CCI, and Jack was  responsible for the transfer. Amcore was not  using its own money to help Equity Investors. It  had already loaned the money to Jack, and was  simply following his instructions as to how to  disburse it. Amcore's role in transferring Jack's  money does not let Jack off the hook, and we  conclude that he cannot escape a money laundering  conviction by using an agent to launder the money  for him.

III

11
Margaret's appeal relates to that part of  Jack's sentence requiring forfeiture of $337,000  to the United States. The government, in an  attempt to recover that sum of money, moved to  substitute Jack and Margaret Lee's family home in  Florida, which had not been connected to any  criminal activity, for the forfeiture amount.  That fact, among others, distinguishes this case  from Bennis v. Michigan, 516 U.S. 442 (1996), in  which the Supreme Court held that a Michigan  forfeiture statute with no innocent owner defense  was not unconstitutional. It also distinguishes  this case from the Eleventh Circuit's decision in  United States v. Kennedy, 201 F.3d 1324 (11th  Cir. 2000), on which the government also relies,  because the jury in Kennedy found that the  property was involved in the unlawful transaction  or was traceable to property that was so  involved. Id. at 1326. Kennedy also turned on the  question whether the innocent spouse ever  purchased her husband's interest in the property,  id. at 1329-31, which is not at issue here.


12
Margaret petitioned to dismiss the forfeiture  proceedings, claiming that Jack had no  forfeitable property interest in the house  because it was owned by the couple as tenants by  the entirety. On July 22, 1998 the district court  dismissed Margaret's petition. It ruled that the  government would, in effect, be substituted for  Jack in the ownership of the home--in other  words, the government would become Margaret's co-  tenant by the entirety. Margaret would thus  retain use of the property during her lifetime.  She would also retain her right of survivorship if she survived Jack she would own the property  in fee simple, but if she died before Jack the  government would attain ownership of a fee  simple.


13
We look to state property law to determine  whether Jack's interest in the Lee home was a  property interest subject to forfeiture. See  United States v. Ben-Hur, 20 F.3d 313, 317 (7th  Cir. 1994). Margaret and Jack Lee held their  Florida home in a tenancy by the entirety, a form  of title under which a husband and wife may  jointly own an estate in Florida. See Sitomer v.  Orlan, 660 So.2d 1111, 1113 (Fla. Dist. Ct. App.  1995). Such a tenancy must possess five unities  in order to survive: there must be joint  ownership and control; each tenant must have an  equal interest in the property; those interests  must have originated at the same time; those  interests must have been derived from the same  instrument; and the tenants must be married. See  id. "The essential characteristic of an estate by  the entirety is that each spouse is seized of the  whole or the entirety, and not of a share,  moiety, or divisible part. Upon the death of one  spouse, the other does not 'inherit' the interest  of the other in such estate, but merely comes  into the full beneficial enjoyment of such  estate, which is said to vest by operation of law  in the surviving spouse." Ashwood v. Patterson,  49 So.2d 848, 849 (Fla. 1951) (en banc) (internal  citations omitted).


14
The two tenants, then, in a valid tenancy by  the entirety, are bound to make decisions  regarding the property together. Tenancies by the  entirety in Florida operate under these rules to  protect the rights of each spouse-- against one  another, and against creditors. "Neither spouse  may sever or forfeit any part of the estate  without the assent of the other, so as to defeat  the right of the survivor." Sitomer, 660 So.2d at  1113. "Property owned as a tenancy by the  entiret[y] cannot be made available to answer for  the judgment debts of one of the tenants  individually." Neu v. Andrews, 528 So.2d 1278,  1279 (Fla. Dist. Ct. App. 1988).


15
Florida law clearly prohibits the forfeiture of  Jack's interest in the family home without  Margaret's consent. See Havoco of Am., Ltd. v.  Hill, 197 F.3d 1135, 1139 (11th Cir. 1999)  (finding that a tenant by the entirety does not  possess a forfeitable interest in property);  United States v. One Single Family Residence With  Out Buildings, 894 F.2d 1511, 1515-16 (11th Cir.  1990) (same). Margaret's security as against her  husband's creditors, such as the federal  government here, is exactly what the law of  tenancy by the entirety protects.


16
The district court came to the opposite  conclusion by relying on the Third Circuit's  decision in United States v. Parcel of Real  Property Known as 1500 Lincoln Avenue, 949 F.2d  73 (3d Cir. 1991). It found that the federal  government has a special interest in criminal  forfeiture, and that the "innocent spouse's"  interest in such an estate might be preserved by  giving that spouse the use and possession of the  property during her life, as well as a  survivorship right should her husband predecease  her. See id. at 77-78. But the Third Circuit was  faced with a substantially different problem from  the one now before us. In 1500 Lincoln Avenue,  the contested property once again had been used  for the illegal activities (there, the illegal  diversion of various pharmaceutical drugs). The  court concluded that it had to come to an  accommodation between two parts of the statutory  mandate of 21 U.S.C. sec. 881(a)(7): on the one  hand, the government's right to obtain forfeiture  of property used to commit or facilitate the drug  offense, and on the other, protection of the  rights of innocent owners. See 1500 Lincoln  Avenue, 949 F.2d at 77. The federal law mandate  would have been compromised if the court had  given full force to Pennsylvania's rules about  tenancies by the entirety. Faced with that  dilemma, the court adopted the middle ground that  the government urges here as well, namely,  forfeiture of the husband's interest in the  tenancy by the entirety and recognition of the  wife's right to full and exclusive use of the  property during her lifetime, protection against  any alienation without her consent, and the right  to obtain title in fee simple if the husband  predeceased her.


17
Our context is significantly different, because  the only claim the government has to the Lee  house arises because the house could be treated  as a substitute asset, pursuant to 18 U.S.C. sec.  982(b)(2) and 21 U.S.C. sec. 853(p). In such a  case, the need to strike a balance between the  government's interest in seizing the means for  committing a crime and the innocent spouse's  rights must be assessed differently. In our view,  there is no warrant for ignoring the nature of  the property right created by the state law--  here, the Florida law of tenancy by the entirety-  -in a substitute asset case. (We thus have no  need to consider whether we would agree with the  Third Circuit's approach in a case involving  property used to commit an offense or property  that can be traced to it.)


18
Without the compelling need to seize unlawfully  used property (or its derivatives), the interests  of the innocent party become far more important.  And from that perspective, it is plain that the  Third Circuit's compromise substantially  diminishes the innocent spouse's rights. In the  hybrid arrangement that was approved in 1500  Lincoln Avenue, Margaret would, as a practical  matter, lose her right to control and manage the  estate. The government would be Margaret Lee's  co-tenant in a form of property ownership which  requires both parties to participate in nearly  every decision concerning the property. No  mortgage would be possible without the signature  of both tenants (since otherwise creditors would  risk losing their entire investment at the death  of one of the Lees). Margaret would need the  government's approval to sell the property or to  transfer the estate into a tenancy in common.  Though she would be fully liable for taxes and  other costs of homeownership in any tenancy by  the entirety, in a normal tenancy by the entirety  there would be a chance that her husband, also  fully liable for the property, would contribute  to those expenses. Because the government (as it admitted at oral argument) would not be there  with its checkbook, she could do little more than  sit by and hope that the estate would not fall  into disrepair. We therefore conclude that the  attributes of tenancy by the entirety recognized  by Florida law here should not have been  overridden by the district court, and the house  should have been considered unavailable for a  substitute asset order. (We note, should it  become relevant in the future, that if the  tenancy by the entirety is ever split in  accordance with Florida law, Jack and Margaret's  interests would then become distinct and  separable so that a later forfeiture of Jack's  interest in the property would not affect  Margaret's rights. See One Single Family  Residence, 894 F.2d at 1516, n.6.)

IV

19
We Affirm Jack Lee's money laundering conviction  and Reverse the district court's rejection of  Margaret Lee's petition to dismiss the  forfeiture.